 DORAL BUILDING SERVICES, INC.Doral Building Services, Inc. and Abel A. Palmaand Juan Hernandez. Cases 31-CA-9403 and31-CA-9420January 13, 1981DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDALEOn September 30, 1980, Administrative LawJudge David G. Heilbrun issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,'and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Doral BuildingServices, Inc., Los Angeles, California, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.MEMBER JENKINS, dissenting in part:I agree with the majority's finding that Respon-dent discriminatorily discharged two employeesshortly after the commencement of an organiza-tional drive among its employees, including the em-ployee who was the main exponent of unionization.I further agree that Respondent also conducted aseries of meetings with apparently all of its employ-' Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In finding that Respondent did not create the impression of surveillanceby certain statements made during its September 20, 1979, meeting withemployees, we find it unnecessary to rely on fn. 19 of the AdministrativeLaw Judge's Decision, inasmuch as no exceptions have been filed regard-ing the dismissal of this allegation.Respondent has excepted to the Administrative Law Judge's findingthat Respondent's president, Alan Florea, threatened employee Abel A.Palma with job loss during one of its September 20 meeting. We findmerit in this exception. The record reveals that Respondent dischargedPalma on September 17, and contains no evidence that Palma was pre-sent at any of the September 20 meetings. This finding in no way affectsthe Administrative Law Judge's conclusions of law or his recommendedOrder and notice.ees, either individually or in groups, during whichthey were interrogated, promised benefits, andthreatened with loss of jobs if they selected unionrepresentation. Due to the widespread and egre-gious nature of such misconduct, I consider abroad remedial order warranted under the standardset forth in Hickmort Foods, Inc., 242 NLRB 1357(1979).DECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard in Los Angeles, California, on May 13,14, 15, 28, 29, and 30, 1980, based on a consolidatedcomplaint alleging that Doral Building Services, Inc.,herein called Respondent, violated Section 8(a)(1) and(3) of the National Labor Relations Act, as amended,herein called the Act, by discharging Abel Palma andJuan Hernandez during September 1979 because theyjoined or assisted Stove, Furnace and Allied ApplianceWorkers International Union of N.A., Local 125B,AFL-CIO, herein called the Union, or engaged in otherprotected concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection, whilecontemporaneously interrogating employees concerningunion activities, threatening employees with terminationin connection with the Union, promising employees in-creased benefits in order to discourage union activities,and creating the impression of surveillance among em-ployees with respect to union activities.Upon the entire record, my observation of witnesses,and consideration of the post-hearing briefs,' I make thefollowing:FINDINGS OF FACT AND RESULTANT CONCLUSIONSOF LAWRespondent's business was founded in October 1978and by the following September Respondent had clean-ing contracts for eight separate buildings throughoutmetropolitan Los Angeles.2Its principal income was de-rived from custodial functions performed after hours atthe headquarters building of Ralph M. Parsons Companyin Pasadena and its adjoining annex.3As of SeptemberRespondent's management hierarchy was Alan Florea,I As to the General Counsel's brief, I read the name Palma as Gamboain the penultimate line of p. 23. As to Respondent's brief, I note the erro-neous statement that Palma admitted performance of waxing work onSaturday, September 15, 1979, when in fact Palma unequivocally deniedthis.2 Respondent maintains an office and principal place of business in LosAngeles, California, where it is engaged in providing janitorial and build-ing maintenance services, annually selling goods or services valued inexcess of $50,000 to customers or business enterprises within Californiawhich themselves meet a jurisdictional standard of the Board other thanindirect inflow or indirect outflow. I find, as is admitted, that Respondentis an employer engaged in commerce within the meaning of Sec. 2(6) and(7) of the Act, and otherwise that the Union is a labor organizationwithin the meaning of Sec. 2(5). In the strict sense Respondent's servicesfor a building at 1052 west Sixth Street, Los Angeles, were not com-menced until late October 1979.3 All dates and named months hereafter are in 1979 unless expresslyshown otherwise.254 NLRB No. 23105 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpresident,4Octavio Gamboa, operations manager (bothadmitted supervisors), plus Oscar Sanabria and RubenHernandez, each titled "working foreman" (or "leadmen") and assigned to oversee employee activity as theycarried out their own duties in the Parsons headquartersand annex, respectively.5Rank-and-file employees en-gaged in trash removal, wiping, washing, bathroommaintenance, carpet cleaning, and special assignments, in-cluding floor stripping or waxing. Their dispersalthroughout the various buildings ranged from 19 at Par-sons headquarters plus 14 at its annex, down to only Iperson at a certain location serviced. Most of the workoccurred after daytime business hours on a shift that wastypically 6 p.m. to 2:30 a.m.In August a number of the custodial employees spoketogether about having collective representation, and des-ignated Palma to spearhead this objective. He contacteda functionary of the Union and received several dozenauthorization cards for distribution. Palma handed thesearound to employees and gathered up completed ones,including at least one extra that had been solicited byJuan Hernandez. A representation petition was soon filedby the Union which led ultimately to a secret-ballot elec-tion.On September 10 Gamboa, accompanied by Sanabria,came upon Palma and Ruben Hernandez as they sat inan office holding magazines just before the scheduledquitting time. Written reprimands were issued to each ofthe presumed readers, ostensibly in keeping with Respon-dent's freshly implemented written policy statement onemployee conduct and discipline. Palma refused to signhis reprimand as a matter of principle.6At the end of theweek following, Palma successfully volunteered for Sat-urday floorwork and performed this at Parsons head-quarters over an approximately 5-hour period that day.On September 17 an official of Parsons telephonedFlorea to complain of important records being ruinedover the weekend by sloppy spreading of cleaning liq-uids in the microfilm room. Florea placated the callerand immediately directed Gamboa to investigate. Theupshot was a consensus view that Palma had performedthe waxing faultily, warranting another written repri-mand. Gamboa testified that he prepared one and pre-sented it for the employee's acknowledgment whichPalma again refused to do. The copy produced by Re-spondent at the hearing had several lines of remarksprinted by Gamboa to describe the dereliction. Palmatestified that he was shown only a blank paper withoutcontent as to remarks and it was this he refused to sign4 Dory Florea, wife of Alan Florea, holds corporate offices and per-forms administrative duties for the enterprise, including purchasing andrecordkeeping.I Respondent designated certain other individuals, not at issue here, asworking foremen in the smaller buildings it covered. Concerning all oper-ations Respondent only considered four persons, including Sanabria andRuben Hernandez, to be "foremen."6 Palma testified that as first presented to him, and never again seen byhim, the September 10 reprimand was blank except for its date. Respect-ing Resp. Exh. 4 it is an oddity approaching incredulousness that RubenHernandez should both sign and "witness" his own written warning. Thiswas the first hint of what overall probative evidence shows to the effectthat key written reprimand records advanced by Respondent are mereafterthoughts designed to buttress a defense to this case, and devoid ofauthenticity as to being bona fide formalizing of discipline.both in principle and because he disputed having waxedany area improperly.7When Florea became aware thatPalma had refused to sign an acknowledgment of repri-mand for the second time, he testified to determiningthat it represented failure to recognize the seriousness ofoffenses being committed and thus warranted discharge.Palma was accordingly terminated effective September17 with a written notice indicating "insubordination" asthe particular reason.On September 20 Florea and Gamboa went to thePasadena building in which Juan Hernandez workedalone to converse with him. They found him out of cus-todial uniform, having instead donned a 48-inch plasticliner over his clothes. Gamboa testified that as instructedby Florea he promptly prepared and delivered to JuanHernandez a warning notice, written in Spanish, for such"misconduct" involving personal use of company proper-ty.8Juan Hernandez denied ever receiving such a docu-ment.On September 24 a push broom ordinarily used byJuan Hernandez in his work was missing as he came tostart a shift. After learning of this Gamboa issued a writ-ten reprimand concerning the lost, stolen, or misplacedproperty with its remarks section again printed out inSpanish. Receipt of this second reprimand is also denied.At the end of this shift Gamboa found Juan Hernandezsleeping on a sofa at 2:45 a.m., and terminated him be-cause of this with confirming written notice.Palma had filed the charge in Case 31-CA-9403 onSeptember 18. Florea testified to being telephoned thatday by a Mr. Soto, who identified himself as a represen-tative of the Board calling to advise of the charge and itsgeneral ramifications. In consequence of this Floreaheld a series of meetings on September 20 with assem-bled employees of the larger buildings or individual em-ployees as the case might be. He was accompanied inthese by his wife and Gamboa, the latter serving as trans-lator of Florea's remarks to the Spanish-speaking em-ployees. Former employee Ramiro Aleman testified that,sometime after signing an authorization card on Septem-ber 12, he was one of six on seven persons in attendanceat the Parsons headquarters building around 11 p.m. asFlorea spoke. He heard it said that the signing of cardswas known, that Respondent's predecessor had been can-celed by Parsons because its employees unionized, andthat people should mull over whether the Union couldbe a provider of work. Maria Yepiz, now married toJuan Hernandez, testified in a more elaborate recollec-tion of being told at such a meeting that to support theUnion would mean job loss because Respondent couldleave Parsons and acquire other buildings, declining tocontinue employment of the present work force even if7 Palma had actually privately engaged a fellow employee to assist himduring the overtime work, and although this became known to Respon-dent it never sought to investigate whether the second person had causeddamage.8 Juan Hernandez testified that Florea and Gamboa spoke further withhim during the plastic bag episode, asking why he supported the Unionand pointing out that a more desirable floor space assignment if not hisjob itself would be better insured by a vote for the Company.9 A person of that name was a Board agent on the Board's Region 21staff during September.106 DORAL BUILDING SERVICES, INC.imploringly asked. She added being told that Parsonshad "dumped" the earlier company for reasons associat-ed with unionism, that pay raises were associated to re-jecting the Union, that thought should be given to howemployment could be continued into the future, and thatalien status might be examined. Former employee ErrolJames recalled remarks from his meeting about Parsons'opposition to unionized custodial contractors, and that atyearend Respondent might be expected to give a supperand bonus. Florea testified that each of his seven speech-es on September 20 were essentially identical. His ver-sion was that of saying that the known passing around ofunion cards constituted a lawful right, that the nature ofthe business foreclosed any job guarantees, and that Par-sons had chosen Respondent after previously using aunionized contractor.' Palma testified that approximately 2 months before hisdischarge he had spoken to Gamboa to ask whether em-ployees might expect better employment benefits. Thenabout a month after that while at work one evening heagain raised the subject with Gamboa, and this time ex-pressly associated it with the possibility of employeescontacting a union. Palma also testified that followingthis he was at Gamboa's house for a family birthdayparty in or about early September, and the two spoke ator around 8 p.m. in the presence of Isaias Donado. Afterinconclusive discussion of Donado's job prospects withRespondent, Palma pressed for a pay raise, whichGamboa said would be in the offing for him when a newbuilding contract was secured; this was also in relation toPalma's ceasing his persistent interest in a union. Palmatestified further that Gamboa elaborated on this bysaying that he should stop dealing with the Union, whichPalma answered would not be done because coworkershad chosen him for a key role in such regard. Gamboaflatly denied such a conversation, testifying that, while abirthday party for his son did take place in early Septem-ber, he himself had arrived after a fatiguing day on asecond job and had gone directly to bed without speak-ing to any person. Sanabria was at this party until about9 p.m. but denied seeing Gamboa at any time, recallingalso that he watched television in a bedroom at onepoint. ' Donado, a cousin of Palma, testified to being atthe party and speaking with Gamboa about job pros-pects. Donado could not testify as to any details of aconversation otherwise engaged in between Gamboa andPalma.James testified that in late September he was in earshotas Gamboa told another employee by vernacular expres-sion that an election win by the Union would cause lossof jobs among the custodial work force. 12In the underlying representation case a Regional Di-rector's Decision and Direction of Election had found'o Gamboa testified to having forgotten much of what was said duringthese speeches, remembering primarily that authorization cards and theunionized status of the contractor preceding Respondent were mentioned.I I The record does not establish how bedrooms were in the Gamboahome, or that the television viewing engaged in by Sanabria and also atleast Palma took place in the bedroom used by Gamboa.1s In testimony intended to support par. 8(f) of the complaint, asamended, James recalled a late November inquiry about the Union byGamboa as ice cream was being shared. I discount this innocuous utter-ance, and find par. 8(f) unsupported by adequate probative evidence.both Sanabria and Ruben Hernandez not to be supervi-sors within the meaning of the Act based on a stipulationof the parties taken in connection with the testimony ofFlorea alone. Here their status is placed at issue by anamendment to the complaint made at the outset of thehearing, and based on the explanation that knowledge ofprotected activities may be imputed to Respondent moresolidly should either individual be held as its agent. Bothhad jobs of similar content, although Sanabria's waswider in scope because of the greater number of employ-ees working in his building. They both relayed theinstructions of Gamboa and were responsible to at leastobserve fulfillment of all custodial tasks over the courseof the evening shift. Sanabria ordinarily spent the firstseveral hours at the Parsons headquarters location,which was used by Respondent for an operations center.In this connection he frequently took calls from employ-ees or persons calling for them to report absences. Bothworking foremen testified that in such an event their re-sponsibility was to notify Gamboa and carry out his di-rective as to temporary coverage. With respect to repri-mands, which each signed them on occasion, here, too,the testimony was that this was done only at Gambos'sdirection and in fulfillment of his decisions. Sanabria andRuben Hernandez each denied having any influential rolein the hiring process or termination of employees beyondmere notification to Gamboa of persons available on theone hand or of chronically poor performance on theother. Ruben Hernandez and Sanabria were paid athourly rates approximately $1 and $2.25 per hour more,respectively, than Respondent's next highest earneramong custodial employees. I find little from the evi-dence to suggest true supervisory status, and it appearsthat the authority role of both persons was as much cul-tural as anything. I find their participation in the flow ofmanagerial authority to be principally routine without ashowing of independent judgment being used to assign,direct, or generally govern an employee's performance.This takes into account the high supervisor/supervisedratio thus obtaining, a result that I nevertheless believeharmonizes with the highly structured and repetitivenature of task groupings, plus Gamboa's near constantcloseness to the predominant Parsons complex duringhours of work. Because I do not deem Sanabria orRuben Hernandez to be statutory supervisors or agentsof Respondent, I disregard testimony as to their utter-ances or inquisitiveness on the matter of unionism and donot impute employer knowledge of union activities toRespondent on because of what either one may havelearned.On the subject of credibility generally, and as it shapesinferential conclusions that follow, I accept the testimonyof the General Counsel's witnesses and reject key aspectsof what Respondent projects. Palma and Yepiz were par-ticularly forthright with convincing demeanor and con-sistency shown. Contrarily, Gamboa was vague, lackedany impressive capacity for recall, and displayed a sus-pect demeanor. More importantly, I am satisfied thatFlorea has revealed only a fraction of his true knowl-edge and remarks. Although quite sophisticated as to in-dustry practices and union dealings by reason of a recent107 DECISIONS OF NATIONAL LABOR RELATIONS BOARDpast position, he gave every impression of evading a con-cession of when he first became aware of organizing ac-tivities and vacillated pointedly on the matter on justwhen, and by what combination of managerial outlook, itwas determined to discharge Palma. Florea was particu-larly confused and evasive on the subject of just when hehad learned about employees signing authorization cards,although admitting that Gamboa was his usual courier insuch regard.The discharges at issue shape up as classic pretextualaction. In both instances the persons terminated were no-tably active in a fresh organizing campaign and had pre-viously worked uneventfully for many months.'3Eachwas terminated within scant weeks of the advent of orga-nizing activity and the derelictions of which they wereaccused reveal themselves as either innocuous or discri-minatorily viewed. I am most impressed by two particu-lar instances in which Respondent showed itself evasiveor unconcealably hostile to unionism. The first of theseinvolved crediting Palma and Donado over Gamboawith respect to whether or not a conversation occurredat the latter's home in early September which couldimpart full knowledge to Respondent of Palma's unioniz-ing objectives. Gamboa presented himself poorly as amatter of demeanor, and told quite a different story ofthe September 20 speeches from Florea himself. 14 Onthis finding of early employer knowledge, and the dem-onstrated hostility toward unionism as expressed repeat-edly in the series of meetings with employees, I infer thatPalma was first issued a sham reprimands' and subse-quently discharged on the unsupported claim that he hadcaused customer chagrin. I also reject Respondent'sclaim that Palma's refusal to sign reprimands reflected aserious disdain of the employer's interest, believing thisto be a transparently faulty excuse while noting, too, thatFlorea described himself as experienced in labor negotia-tions stemming from former employment. Aside from theintriguing question of whether Respondent's newly pro-II Juan Hernandez testified to distributing a dozen authorization cards,a number considerably more than Palma had recalled as his contribution.More significantly, Palma credibly testified that in August he had re-marked to Gamboa about an abiding interest in higher pay which had al-ready caused him and others to plan on joining a union.14 Throughout this case the dual-language aspect must be kept inmind. Most rank-and-file employees spoke essentially no English, whileothers had but slight comprehension. Sanabria and Ruben Hernandezwere slightly more fluent, although each required a Spanish translator,while Gamboa spoke in a heavily accented fashion but with an essentialcommand of conversational English. Florea and his wife are each Eng-lish-speaking, so with respect to the speeches in particular it must be em-phasized that, regardless of what Florea said, the controlling consider-ation is what meaning Gamboa projected in the translation. The GeneralCounsel's witnesses attributed unlawful implication of job loss being con-veyed at this time, and, although it is adamantly denied by Florea, Re-spondent's own witness, Miguel Murillo, provides powerful corrobora-tion on the point. It must thus be inferred that either Florea and Gamboascripted fear-inducing remarks or that Gamboa simply extemporized theobjectionable statements." This is one of the most critical points of the case because Gamboaguilelessly admitted to the magazine reading reprimand after stalkingboth Palma and Ruben Hernandez in order to "catch them" in an offense.I am satisfied that this was simply one phase of a crude strategy to discri-minatorily terminate the chief union activist, noting that if any measureof truth was present Respondent's more prudent course would have beento replace the working foreman at the annex rather than chance his con-tinuing unreliability.mulgated written policies on conduct and discipline aroseat the first inkling of organizing activities among employ-ees, only one reprimand had issued before the Palma/Juan Hernandez flurry, and no management official ofRespondent was even able to recall a termination forcause over the first 10 months of operations.This rationale harmonizes with the recently decidedWright Line, A Division of Wright Line, Inc., 251 NLRB1083 (1980). In that case the Board noted no real need todistinguish pretext and dual-motive cases, but more im-portantly read the United States Supreme Court's Mt.Healthy'6decision as rejecting the "in part" test, 7whilecreating a separate employer burden of proof with re-spect to potentially neutralizing what is shown primafacie as unlawful "motivating factor(s)." Here the Gener-al Counsel has amply met the initial burden of proof,while Respondent has failed to show that the dischargesat issue would have nevertheless taken place. Of the sixclaimed derelictions involved,'8I find that Palma wasnot in fact the person causing any damage to Parsons'microfilm records, while the other five reasons were ad-vanced spuriously in an area of claimed alarm anddismay which does not ring true.Respecting alleged violations of Section 8(a)(1), I amsatisfied that Respondent has acted impermissibly inregard to interrogation, threats, and promise of bene-fits. ' The credible testimony of Aleman, Yepiz, andJames establishes unlawful interrogation at the meetingsof September 20, while Palma and Hernandez were eachplainly threatened with job loss by Florea in relation tothe Union. This finding harmonizes with James' credibletestimony that in late September he heard Gamboa ex-press the same theme to a rank-and-file employee. Thetwo discriminatorily discharged employees were also, onSeptember I and 20, respectively, promised beneficial fu-tures with Respondent in exchange for their cessation offurther union activity.Accordingly, I render conclusions of law that Respon-dent, by interrogating employees concerning their unionactivities, by threatening employees with loss of jobs ifthey select the Union as their collective-bargaining rep-resentative, by promising benefits in order to discourageunion activities, and by discharging Abel Palma and JuanHernandez because of their membership in the Union,has engaged in unfair labor practices within the meaningof Section 8(a)(1) and (3) and Section 2(6) and (7) of the'e Mt. Healthy City School District Board of Education v. Doyle, 429U.S. 274 (1977).17 Wright Line issued on August 27, 1980, and was presumably unavail-able to Counsel for the General Counsel regarding her own brief of thatdate in which the notion of discharge "in main part motivated" by pro-tected activity is argued.I Which derelictions were: (I) Reading while on duty, (2) damagingcustomer property, (3) refusing to sign warning notices, (4) wearing aplastic liner, (5) involvement with the disappearance of a push broom,and (6) sleeping while at work.t9 I do not find that remarks concerning how Respondent knew thatemployees signed union authorization cards or that it might detect unionsympathies in the future because of secret-ballot voting results constitutethe sort of conduct contemplated by the doctrine of creating the impres-sion of surveillance. Such taunting or tactical-type remarks are not to becondoned and yet at the same time do not constitute unfair labor prac-tices.108 DORAL BUILDING SERVICES, INC.Act, but that it has not violated the Act in any respectother than as specifically found.DispositionUpon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER20The Respondent, Doral Building Services, Inc., LosAngeles, California, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Discharging or in any other manner discriminatingagainst employees to discourage their membership inStove, Furnace and Allied Appliance Workers Interna-tional Union of N.A., Local 125B, AFL-CIO, or anyother labor organization.(b) Interrogating employees concerning their union ac-tivities.(c) Threatening employees with loss of jobs if theyselect the Union as their collective-bargaining representa-tive.(d) Promising benefits in order to discourage union ac-tivities.(e) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranted them in Section 7 of the Act.212. Take the following affirmative action designed to ef-fectuate the policies of the Act:(a) Offer Abel Palma and Juan Hernandez reinstate-ment to their former positions of employment, withoutprejudice to seniority or other rights and privileges, or, ifthose jobs no longer exist, to substantially equivalentjobs, discharging, if necessary, any employees hired asreplacements, and make them whole, in the manner pro-vided in F W Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977),22 for any loss of earnings incurred as a result oftheir being discharged.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.20 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.at I do not find Respondent's violations to have the extent, nor toshow the proclivity, warranting a broad remedial order as issued in Hick-mott Foods. Inc., 242 NLRB 1357 (1979).22 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).(c) Post at its Los Angeles, California, places of busi-ness the attached notice marked "Appendix."23Copiesof said notice, on forms provided by the Regional Direc-tor for Region 31, after being duly signed by Respondentor an authorized representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that such notices are not altered, de-faced, or covered by any other material.(d) Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the consolidated com-plaint, as amended, be dismissed in all other respects.23 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or in any other mannerdiscriminate against employees to discourage theirmembership in Stove, Furnace and Allied Appli-ance Workers International Union of N.A., Local125B, AFL-CIO, or any other labor organization.WE WILL NOT interrogate employees concerningtheir union activities.WE WILL NOT threaten employees with loss ofjobs if they select the Union as their collective-bar-gaining representative.WE WILL NOT promise benefits in order to dis-courage union activities.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce employees in theexercise of the rights guaranteed them in Section 7of the National Labor Relations Act, as amended.WE WILL offer Abel Palma and Juan Hernandezreinstatement to their former positions of employ-ment or, if in either case that job no longer exists,to a substantially equivalent position, without preju-dice to seniority or other rights and privileges pre-viously enjoyed, and make them whole for losses inpay resulting from their being discharged duringSeptember 1979, with interest.DORAL BUILDING SERVICES, INC.109